Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 4 and 11-13, with reference to representative claim 4, the cited prior art does not expressly disclose or suggest:
moving a radiation detector through a first vertical calibration path and recording a first radiation detector response within 3 cm of a water surface; moving the radiation detector through a second vertical calibration path and recording a second radiation detector response within 3 cm of the water surface; moving the radiation detector through a third vertical calibration path and recording a third radiation detector response within 3 cm of the water surface; and controlling a scanning system to move the radiation detector through at least one measurement path that takes into account a scanning system tilt, the at least one measurement path determined based on at least the first, second, and third radiation detector responses.
Siewerdsen (US 2021/0174502 A1) discloses a water phantom (par. [0068]) and calibrating for system tilt (par. [0098]).
Kan (US 6,207,952 B1) discloses moving a detector and adjusting the distance between a water surface and a detector (claim 1).
While calibrating for system tilt, water phantoms, and adjusting the distance between a water surface and a detector were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed invention.
Accordingly, claims 1 and 11-13 are allowed.

Regarding claims 5-10 and 14, the claims are allowed due to their dependence on claims 4 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884